Citation Nr: 1702283	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  11-06 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an appendectomy.

2.  Entitlement to service connection for a small bowel obstruction, claimed as a stomach condition.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Army from January 1955 to January 1957.  

These matters come before the Board of Veterans' Appeals (Board) from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2016 the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the record was prepared and added to the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The probative, competent evidence is against a finding that the Veteran's residuals from an appendectomy are related to active duty service.

2.  The probative, competent evidence is against a finding that the Veteran's small bowel obstruction is related to active duty service.  





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an appendectomy have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  

2.  The criteria for entitlement to service connection for a small bowel obstruction, claimed as a stomach condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in October 2009.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  In November 2009 the Veteran was notified that there was no evidence that he received an appendectomy in service, and that he should provide more information to substantiate his claim.  The following month the Veteran provided more information about his appendectomy in a form to reconstruct medical data.  The RO conducted a Personal Information Exchange System (PIES) request for medical or dental records as well as sick and morning calls in the month surrounding the Veteran's reported appendectomy, but the December 2010 response was negative for any additional records or remarks regarding treatment.  In a February 2011 statement the Veteran asserted that some of his treatment records had been destroyed, but he provided no further information to substantiate his claim other than to say he had physical scars.  As there is no additional information that could be located given the available evidence, the Board finds that remand for additional development would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).      

The Veteran was not provided a VA examination for his claims; however, the Board finds that VA was not obligated to provide an examination in this case.  Generally, a VA medical examination is required for a service connection claim only when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The record demonstrates the Veteran has current disabilities of status post-appendectomy and a small bowel obstruction.  However, as explained below, the evidence does not demonstrate that an in-service, event, injury, or disease occurred relevant to the Veteran's current disabilities.  

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he had an appendectomy during his active service, resulting in his current stomach pain, small bowel obstruction, and difficulty moving and bending.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with status-post appendectomy and a small bowel obstruction.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

The Veteran asserts that he had an appendectomy during boot camp after being thrown from a truck, and that he has scars to show his injury.  He also submitted a buddy statement which indicates that he was thrown from a truck and was taken immediately to the hospital where he had emergency surgery.  

Service records do not show that the Veteran had any diagnosis of, or treatment for, an appendectomy or small bowel obstruction during active duty service.  Indeed, in most of his service treatment records he reported being in a healthy condition.  His separation examination was normal, to include evaluation of the abdomen and skin, and did not show any evidence of an appendectomy surgery or any ongoing stomach complaints.  

Three months after separation from service the Veteran reported to VA treatment providers that he was thrown from a truck during service in the later part of 1955, but he did not mention having an emergency appendectomy surgery.  Instead, he reported suffering from what he described as a strain of the neck and right knee.  By his report in 1957, his earlier injuries were not considered severe and he was never hospitalized for the injuries.  

The Veteran had a small bowel resection surgery in 2009, many years after discharge from active duty.  

The only evidence suggesting an in-service event, injury, or disease consists of lay statements from the Veteran and his buddy.  While lay persons are competent to relay things they observe, such evidence is not probative unless it is also found to be credible.  In this case the Board finds the Veteran's statements that he had an appendectomy in service to be lacking credibility as they are in conflict with treatment records and statements made more contemporaneous to service.  Most notable is the separation examination report showing normal evaluation of the abdomen and skin (i.e., no appendectomy scar) and the Veteran's April 1957 reported history.  In 1957 the Veteran reported earlier injury to the neck and right knee, not the abdomen, and that his injuries were not severe and did not require hospitalization, rather than requiring an emergency appendectomy.  Given the conflict in the Veteran's statements, and that the 1957 statements were made contemporaneous to service as opposed to the more recent statements which were made in connection with his claim for benefits, the Board finds the Veteran's report of an injury leading to an appendectomy during service to be lacking credibility.  The Board also finds the reported history given by the Veteran in April 1957 coupled with the findings on his separation examination outweigh the buddy statement which reports that the Veteran had emergency surgery during service.  It is somewhat unclear the basis upon which the Veteran's buddy believes the Veteran had emergency surgery and his statement is clearly in conflict with the above described evidence.   

The Board acknowledges that the Veteran had an appendectomy and that he had a small bowel obstruction; however, the evidence is against a finding that this was based on an in-service event or injury or occurred during his active duty.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against grants of service connection for an appendectomy and small bowel obstruction.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for an appendectomy is denied.

Entitlement to service connection for a small bowel obstruction, claimed as a stomach condition is denied.  




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


